SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Defendant-counter-claimant-appellant ICOM Information & Communications, Inc. (“ICOM”) appeals (1) certain aspects of the Opinion and Order of the District Court, entered July 2, 2003, Gruppo, Levey & Co. v. ICOM Info. & Communications, Inc., 01 Civ. 8922(JFK) 2003 WL 21511943 (S.D.N.Y. Jul. 1, 2003); and (2) the final judgment of the District Court, entered by the clerk of the District Court on July 1, 2004, finding in favor of plaintiffs-counter-defendants-appellees Gruppo Levey & Co. and GLC Securities Corp. on their quantum meruit claim.
We have reviewed all of ICOM’s arguments on appeal, and — substantially for the reasons carefully and comprehensively explained by the District Court in (1) the July 2, 2003, Opinion and Order disposing of the parties’ cross motions for summary judgment, 2003 WL 21511943; (2) the Opinion and Order entered October 6, 2003, denying ICOM’s motion for reconsideration, Gruppo, Levey & Co. v. ICOM Info. & Communications, Inc., 01 Civ. 8922(JFK) 2003 WL 22283812 (S.D.N.Y. Oct. 2, 2003); and (3) the Findings of Fact and Conclusions of Law, entered June 29, 2004 — we hold that each is without merit.
Accordingly, we AFFIRM the judgment of the District Court.